In an action to recover a real estate broker’s commission, order denying appellant’s motion for summary judgment, and granting respondent’s cross motion for leave to serve a bill of particulars, to examine appellant and to add a party plaintiff, affirmed, with $10 costs and disbursements. No opinion. MaeCrate, Schmidt and Beldock, JJ., concur; Adel, Acting P. J., and Wenzel, J., dissent and vote to reverse the order and to grant appellant’s motion for summary judgment and to deny respondent’s motion, with the following memorandum: Against the appellant’s showing on the motion for summary judgment, respondent has failed to set forth evidentiary matter showing that he produced a purchaser ready, willing and able to purchase on the terms described by appellant, or that there was a meeting of the minds between the seller and purchasers on all the essential terms of an agreement of sale and purchase. [See post, p. 875.]